DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owings et al., US Patent No. 8739639.
	Regarding claims 1, 6, 7, 13, 15, Owings et al., discloses a sensor system comprising: a first base material; a second base material (related to elements 67 and 69, see, for example, figure 13), a first low-resistance material connected with the first base material (such as conductive materials 52, 56 on first layer 66); a second low-resistance material connected with the second base material (such as conductive materials 52, 56 on second layer 68), and separated from the first low-resistance material by a gap for flexing toward low-resistance material under a stimulus; and a first high-resistance material positioned within the gap intermediate the first low- resistance material and the second low-resistance material (see col. 25, lines 20-30, col. 26, lies 30-40, and col. 28, lines , 64-), for increasing the resistance of a circuit formed by the first low-resistance material and the second low-resistance material when the sensor is subjected to the stimulus (see claims 7 and 9). 
	Regarding claim 2, and 16, the first base material is flexible and the stimulus comprises force.  
	Regarding claim 4, the first low-resistance material is connected with the first base material in a first pattern; the second low-resistance material is connected with the second base material in a second pattern; and the first pattern and the second pattern do not overlap (see col. 24, lines 44-65, and claims 7 and 9).  
	Regarding claim 5, the gap is filled with a dielectric material (see, for example, claim 11).  
	Regarding claims 8, 14, 18, and 20, the materials are properly bonded together (see, for example, col. 11, line 5,  col. 13, lies 38-42, col. 37, lines 56-59, …).
 	Regarding claims 9-11, there are a pair of each resistance materials with minimal gap (see, for example, figure 13). 
	Regarding claims 12. 19, there is corresponding protective layer (see, for example, figure 36).  

Claims 1, 3, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al, US 20130133435.
	Regarding claims 1 and 15, Muramatsu et al., discloses a sensor (see figure 5, and paragraph 0062), comprising: a first base material (element 7); a second base material (element 6a),  a first low-resistance material connected with the first base material (elements 5a),  a second low-resistance material (element 3a),connected with the second base material and separated from the first low-resistance material by a gap for flexing toward low-resistance material under a stimulus; and a first high-resistance material (element 3), positioned within the gap (such as element 4), intermediate the first low- resistance material and the second low-resistance material for increasing the resistance of a circuit formed by the first low-resistance material and the second low-resistance material when the sensor is subjected to the stimulus.
	Regarding claims 3 and 17, the first base material is deformable in response to changes in temperature and the stimulus comprises a change in temperature (see paragraph 0020).

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, August 16, 2022